Citation Nr: 1218329	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran had requested a travel board hearing to be held at the RO; however in April 2012 the Veteran did not appear for the scheduled hearing and no good cause has been shown.  The request for a hearing is deemed waived.  38 C.F.R. § 20.704(c) (2011).

The issue of entitlement to service connection for a rash on the arms and upper body has been raised by the record (see May 2010 Request to National Archives letter), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service during training and in the course of his duties in infantry.  

2.  Hearing loss of either ear is not shown for almost 60 years following the Veteran's separation from service and competent evidence fails to identify a nexus between any currently existing hearing loss and the Veteran's period of service or any event thereof.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor may a sensorineural hearing loss of either ear be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were met in this case by letter sent to the Veteran in December 2007.  The letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the December 2007 letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.

The Veteran's service treatment reports are not in the claims file.  In cases where service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).

In this case, in July 2008 and in May 2010, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's service treatment records were missing and likely destroyed in the July 1973 fire at NPRC.  In an August 2008 formal finding included in the claims file, the RO determined that it was reasonably certain that the Veteran's service treatment records did not exist and further efforts to obtain them would be futile. 

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records are in the file in addition to private treatment reports.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim that have not been accounted for.

The Veteran was afforded a VA audiology examination in January 2011, which was supplemented with an opinion following the claims file review in a February 2011 addendum.  The examiner then offered a detailed medical opinion regarding the hearing loss disorder.  This examination was adequate for rating purposes because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the claims file, appropriate testing, and provided an etiology opinion with a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.307.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claims, in essence, that while serving on active duty he was exposed to acoustic trauma while going through training as well as his service in the infantry, and that he developed bilateral hearing loss as a result.

Again, the service treatment reports are not available.  The Veteran's Enlisted Record and Report of Separation is of record and the service as a light truck driver is noted, as well as his training with the 30 caliber rifle and the M1.  In this instance, the Board accepts the Veteran's account that he sustained acoustic trauma in service as a result of exposure to noise during training, as well as while serving his duties in infantry and as a truck driver.  However, the Veteran has not stated that he experienced hearing loss while in service or within one year of separation.  There is no showing of bilateral hearing loss in service or for many years after service and, in addition, competent evidence linking the claimed disorder to service is absent from the claims folder. 

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  This regulation defines hearing loss disability for VA compensation purposes.  See Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss).

Private treatment reports of record begin in December 2005.  None of the private reports mention his service nor did any of the reports refer to his duties or experiences in service.  The Veteran complained to private ear, nose, and throat clinic about a bad sinus infection that was described as having gone into the ears.  His bilateral hearing loss was simultaneously described as sudden and as gradual.  By January 2006 his bilateral sensorineural hearing loss had undergone no change; the clinician indicated he suspected an inner ear insult of undetermined etiology.  By April 2006 the Veteran reported he felt his hearing had improved, though he complained of vertigo.  In December 2006 the private clinician assessed right ear hearing loss as mild to moderate sensorineural hearing loss, though the left ear had severe to profound hearing loss.  

In January 2007, the Veteran reported to his VA clinician that he had lost part of his hearing due to a viral illness.  

On the authorized audiological evaluation in January 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
50
60
LEFT
95
90
80
80
95

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 8 percent in the left ear.

The Veteran reported that he served in infantry and was exposed to the noise of rifle fire, and being exposed to a Navy gun that started firing while he was sleeping underneath it.  Following service, he was employed as a mechanic at a textile mill, with hearing protection, and then for 18 years in equipment repair, with hearing protection.  He also worked in maintenance at a bank.  Post-service, he reported some occasional exposure to small arms fire.  The examination report noted the Veteran described the onset of hearing loss as sudden and as occurring five to six years prior.  He went to bed one evening and woke up unable to hear.  The hearing in his right ear returned within three to four days, though the left ear has had minimal improvement.  The VA examiner assessed mild to moderate sensorineural hearing loss in the right ear, and severe to profound hearing loss in the left ear.

Following a review of the claims file, in a February 2011 addendum opinion, the same examiner noted the reports in the Veteran's private treatment records, that his service treatment records were not available, and that his separation form listed his official duties as that of a light truck driver and his report during the audiology examination that his hearing loss was sudden.  The examiner opined that his current hearing loss was less likely than not related to his service.  The examiner noted the Veteran's private medical history and personal history were consistent with sudden sensorineural hearing loss (SSNHL), with an onset in 2005, nearly 60 years following service.  Scientific literature supported the premise that a history of noise exposure was not a significant risk factor for SSNHL.  While the Veteran may have had pre-existing hearing loss before the onset of SSNHL in 2005, without audiometric data, the degree of possible hearing loss prior to 2005 is unknown.  However, the current SSNHL is less likely than not attributed to military service, as SSNHL is not generally associated with noise exposure.  In many cases, the cause of SSNHL is unknown, or idiopathic.

Based on the evidence of record, the Board concludes that service connection for a bilateral hearing loss disability is not warranted.  The Veteran has not reported experiencing chronic symptoms of hearing loss during service or within one year of service separation.  The Board finds there is no credible and competent evidence of record demonstrating that the Veteran suffered a bilateral hearing loss during service.  The Board also finds that the Veteran did not experience continuous symptoms of hearing loss from separation from service and that the Veteran's hearing loss and tinnitus did not manifest to a compensable degree within a year after separation from service. 

The Veteran has reported on more than one occasion that his hearing loss began suddenly after a virus infection.  He made this report to both his private clinicians in 2005, to the VA clinician in January 2007, and to the VA examiner in 2011.  His statements in this regard have been consistent, in that they have essentially described the same event, a virus infection that impacted his hearing in 2005, about 60 after service separation.  The Board notes that the Veteran's reports of his symptoms to his private clinicians in 2005 and 2006, prior to the date of claim, did not include any reference to his duties or experiences in service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  The Veteran now essentially contends that his hearing loss was due to service.  After weighing the lay and medical evidence of record, the Board finds that the Veteran's general assertions of hearing loss in service and continuously since service are not credible. 

The Board has weighed the Veteran's statements as to onset and continuity of symptomatology and finds his current statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous statements made to the private clinicians and to the VA clinician, dated prior to the date the Veteran began to prosecute a claim for VA benefits in November 2007.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation or manifestation of hearing loss to a compensable degree within one year of separation from service. 

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service noise exposure to his present disability, the Board finds that the etiology of the Veteran's hearing loss, assessed as SSNHL by the VA examiner, is too complex an issue and one typically determined by persons with medical training, to lend itself to lay opinion evidence. 

The Veteran is certainly competent to report symptoms such as hearing loss, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  The only medical opinion as to nexus in this record is a negative one, as discussed above.

The Board finds the January 2011 and February 2011 VA audiologist's examination and addendum nexus to be probative.  The January 2011 and February 2011 VA examiner based the opinion on an accurate history, a review of the Veteran's records, and a thorough examination of the Veteran's ears. 

Based on a thorough review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claim, as the weight of the evidence shows that the Veteran's current bilateral hearing loss did not begin during service, did not manifest to a compensable degree within one year of service, and was not causally or etiologically related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim of service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 









ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


